Citation Nr: 1221775	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-04 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the RO which, inter alia, denied service connection for a bilateral eye disorder.

The Veteran testified at a June 2011 Board hearing that was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously remanded by the Board in August 2011 for further development, to include efforts to contact the Veteran to identify any additional treatment records pertinent to the Veteran's claim; efforts to obtain any records identified by the Veteran; affording the Veteran a VA examination to determine the nature and etiology of his eye disorder; and readjudicating the Veteran's claim.  Efforts to comply with the Board's prior remand have been made and this matter now returns to the Board for its de novo consideration of the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his March 2007 claim, the Veteran asserted generally that he is entitled to service connection for problems with his eyesight.  In subsequent claims submissions and testimony provided during his June 2011 Board hearing, the Veteran asserts that during preflight school in Arizona he was assigned the duty of maintaining the outdoor garden at Luke Field Hospital.  According to him, he customarily worked alone and did not wear a watch; hence, he frequently looked at the sun to study its position in the sky in order to determine the time of day (sungazing).  At his hearing and at an October 2011 VA examination (which is discussed more fully below), he recalled that in doing so, he covered his right eye and used his left eye to look at the sun.  The Veteran alleges that this practice resulted in damage to his eyes that was manifested by loss of vision during service which rendered him unable to see down the sight of a rifle or to perform various visual occupational tasks.  He states further that he did not report, or presumably seek treatment for, his vision loss, as he feared that his vision problems would cause him to be "washed out" from the air cadet program.

Consistent with the Veteran's assertions, the service treatment records in the claims file indicate that the Veteran did experience some loss of visual acuity during service.  In this regard, the Board notes that a November 1943 enlistment examination report reflects that the Veteran's visual acuity was 20/20 for both eyes.  By contrast, a November 1945 separation examination report reflects visual acuity of 20/30 in the right eye and 20/40 in the left eye.  Despite this apparent decrease in vision, a clinical examination of the eyes performed at the separation examination was not indicative of any abnormalities.

Pursuant to the Board's August 2011 remand, the Veteran was afforded a VA examination in October 2011 to explore further the nature and etiology of any eye disorders.  During the examination, the Veteran re-alleged that, during service, he was unable to see down the sight of a rifle or perform occupational visual tasks due to visual impairment.

Upon clinical examination, claims file review, and history obtained from the Veteran, the VA examiner provided multiple diagnoses related to both eyes, which include cataracts and asthenopia.  With respect to the right eye, the VA examiner diagnosed primary open angle glaucoma with initial diagnosis in 1978; chronic cystoids macular edema and pupil corrrectopia, secondary to cataracts; visual field constriction, secondary to glaucoma; and blepharitis diagnosed in 2006.  Concerning the left eye, the VA examiner diagnosed ocular hypertension that was initially diagnosed in 1978.

Concerning etiology of the diagnosed disorders, the VA examiner concluded, "I do not find 50 percent probability or greater that any current eye disorder is related to active military service, including gazing at the sun to gauge time."  In this regard, the examiner noted that he did not observe any macular holes in either eye and did not observe that the Veteran was using eccentric fixation.  The examiner also noted that, despite the Veteran's contention that he covered his right eye and used his left eye to sun gaze, the contour of the left macula is normal and that with correction visual acuity in that eye was 20/25+2 for distance and 20/20 for near vision.  The examiner notes that, ironically, the right eye has fared worse than the left eye, as it has suffered both loss of acuity and field of view due to glaucoma, complicated cataract surgery and resulting anterior chamber intraocular lens and chronic cystoids macular edema.

Although the VA examiner clearly concludes that the Veteran's current eye disorders are not at least as likely as not related to his practice of sungazing during service, it remains unclear from the VA examiner's opinion as to whether the Veteran's documented decreased visual acuity during service is etiologically related in any way to any of the Veteran's current eye disorders, to include current loss of visual acuity in both eyes.  In this regard, the examiner does not mention in his discussion the Veteran's in-service loss of visual acuity, nor does he provide an opinion as to whether the Veteran's various eye disorders, to include current loss of visual acuity, may be related to the Veteran's loss of visual acuity during service.

In view of the foregoing, the claims file should be forwarded to the same VA examiner who conducted the October 2011 VA examination, if available.  The examiner should review the claims file in its entirety and offer an addendum opinion as to whether it is at least as likely as not that the Veteran's current eye disorders, to include loss of visual acuity, is etiologically related to the Veteran's loss of visual acuity during service, as demonstrated in the Veteran's service treatment records.  The examiner should provide not only the requested opinion, but must also provide a full rationale as to why or why not the Veteran's current eye disorders are related to his in-service loss of visual acuity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the entire claims file, to include a copy of this REMAND, to the examiner who conducted the October 2011 VA examination, if available, for an addendum opinion addressing whether it is at least as likely as not that the Veteran's current eye disorders, to include loss of visual acuity, is etiologically related to the Veteran's loss of visual acuity recorded during service.  If the vision decrease in service is the result of refractive error, the examiner should so state.  The examiner must provide a full rationale as to why or why not the Veteran's current eye disorders are related to his in-service loss of visual acuity.

If the examiner who conducted the October 2011 VA examination is unavailable, the file should be forwarded to another examiner of equal or greater qualifications to provide the requested opinion.  If additional examination is deemed necessary to provide the requested opinion, one should be scheduled.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

